UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 11-6692


UNITED STATES OF AMERICA,

                     Plaintiff – Appellee,

          v.

WILLIAM TERRENCE CROSS, a/k/a Red,

                     Defendant - Appellant.



                            No. 11-7307


UNITED STATES OF AMERICA,

                     Plaintiff – Appellee,

          v.

WILLIAM TERRENCE CROSS, a/k/a Red,

                     Defendant - Appellant.



                            No. 11-7308


UNITED STATES OF AMERICA,

                     Plaintiff – Appellee,

          v.

WILLIAM TERRENCE CROSS, a/k/a Red,
                      Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:03-cr-00010-RBS-1)


Submitted:   November 15, 2011         Decided:   November 17, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Terrence Cross, Appellant      Pro Se. Laura Pellatiro
Tayman,   Assistant  United States     Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

           William     Terrence   Cross   appeals   the   district   court’s

orders denying his motions for relief under Fed. R. Crim. P. 36,

18 U.S.C. § 3582(c) (2006), and Fed. R. App. P. 10(e).               We have

reviewed the record and find no reversible error.             Accordingly,

we affirm the district court’s orders.          United States v. Cross,

No. 2:03-cr-00010-RBS-1 (E.D. Va. filed May 10 & entered May 11,

2011; filed Aug. 26 & entered Aug. 29, 2011; & Sept. 2, 2011).

We   dispense   with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                     3